 1
 2
 3
 4
 5
 6
 7
 8
 9
                    UNITED STATES DISTRICT COURT
10
                  CENTRAL DISTRICT OF CALIFORNIA
11
12
     GEOFF ABADEE, et al.             CASE NO.: 2:19-CV-01701 JAK
                                      (KSx)
13                 Plaintiffs,
14                                    ORDER RE STIPULATION TO
15                                    REMAND (DKT. 22)
       vs.
16                                    JS-6
     SOUTHERN CALIFORNIA EDISON;
17
     EDISON INTERNATIONAL; THE
18   BOEING COMPANY and DOES 1-100,
19
     inclusive,

20                 Defendants.
21
22
23
24
25
26
27
28
 1         Based on a review of the Stipulation to Remand (“Stipulation” (Dkt. 22))
 2   filed by the parties, and for good cause shown, the Stipulation is APPROVED.
 3         This action, Case No. 2:19-CV-01701 JAK (KSx), is hereby remanded to
 4   California Superior Court, Case No. 19STCV02028.
 5         IT IS SO ORDERED.
 6
 7   Dated: April 1, 2019                 __________________________________
                                          JOHN A. KRONSTADT
 8
                                          UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
